March 29, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-0505 Re: Old Mutual Absolute Return Institutional Fund, L.L.C. Registration Statement on Form N-2 (File Nos. 333-165527 and 811-21998) Ladies and Gentlemen: On behalf of Old Mutual Absolute Return Institutional Fund, L.L.C. (the "Fund"), transmitted for filing pursuant to Rule 497 under the Securities Act of 1933 is a supplement to the Fund's Prospectus dated July 30, 2010. Please call me at (212) 756-2131 with any questions or comments. Very truly yours, /s/ George M. Silfen George M. Silfen
